March 18, Via EDGAR and facsimile Mr. Edward M. Kelly Senior Counsel Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-4631 Re: Dycom Industries, Inc. Annual Report on Form 10-K for the fiscal year ended July 25, 2009 Definitive Proxy Statement on Schedule 14A filed October 27, 2009 File No. 1-10613 Dear Mr. Kelly: This letter responds to the comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) received in a letter dated February 22, 2010 to Steven E. Nielsen, President and Chief Executive Officer of Dycom Industries, Inc. (“Dycom” or the “Company”) relating to the Annual Report on Form 10-K for the fiscal year ended July 25, 2009, filed with the Commission on September 3, 2009 (the “Form 10-K”) and the Definitive Proxy Statement on Schedule 14A filed with the Commission on October 27, 2009 (the “Definitive Proxy Statement”).The numbered paragraphs in this response letter correspond to the sequentially numbered paragraphs of your letter of February 22, 2010. For ease of reference, the Staff’s comments appear in bold immediately preceding the Company’s responses.Capitalized terms used but not defined herein have the meanings ascribed to them in the Form 10-K or the Definitive Proxy Statement, as applicable. 10-K General 1. It appears that you have registered series A preferred stock purchase rights under Section 12(b) of the Exchange Act.In this regard, we note your Form 8-A filed on Mr.
